Case 2:18-cv-00819-KAM-ST Document 48 Filed 04/06/21 Page 1 of 1 PageID #: 141

                                  CIVIL MINUTE ENTRY



    BEFORE:               Magistrate Judge Steven L. Tiscione

                          March 26, 2021
    DATE:

                          11:30 a.m.
    TIME:

    DOCKET                CV-18-819 (KAM)
    NUMBER(S):
    NAME OF              Besedin v. County of Nassau et al
    CASE(S):

    FOR                   Brewington
    PLAINTIFF(S):
    FOR                   Reissman
    DEFENDANT(S):

    NEXT           Telephone Conference - June 1, 2021 at 10:00 a.m.
    CONFERENCE(S):

    FTR/COURT     AT&T (11:30 - 11:45)
    REPORTER:
    RULINGS FROM Motion Hearing                          :
   The Joint MOTION for Extension of Time to Complete Discovery [47] is granted. The
   deadline for completion of discovery is extended to May 31, 2021. The April 7, 2021
   telephone status conference is adjourned to June 1, 2021 at 10:00 a.m. The parties shall
   connect to the conference through dial-in number 888-557-8511 with access code 3152145.
   Parties shall file a joint status report by April 26, 2021, including a complete schedule of
   any remaining depositions.

   THE PARTIES ARE REMINDED that audio or video recording of proceedings by any
   party other than the Court, is strictly prohibited by Local Civil Rule 1.8. Violation of this
   rule may result in sanctions, including removal of court issued media credentials, restricted
   entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
   appropriate by the Court.
